         Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 1 of 22                          FILED
                                                                                       2019 Aug-16 PM 03:26
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

COLONIAL PIPELINE CO., INC.

       Plaintiff,

v.                                                 CIVIL ACTION NO. _________________

CECO PIPELINE SERVICES CO.,                        JURY DEMAND
INC. and FICTITIOUS PARTIES 1 -10

       Defendants.


                                        COMPLAINT


       Plaintiff Colonial Pipeline Co., Inc. (“Colonial” or “Plaintiff”), by and through its

undersigned counsel, files this Complaint against Defendant CECO Pipeline Services Co., Inc.

(“CECO” or “Defendant”), and in support thereof states the following:

                                          PARTIES

       1.     Colonial is a Delaware and Virginia corporation with its principal place of

business at 1185 Sanctuary Parkway, Suite 100, Alpharetta, Georgia 30009.

       2.     Defendant CECO is a Texas corporation with its principal place of business at

5440 Alder, Houston, Texas 77081.

       3.     Fictitious Parties 1 – 10 are those entities or individuals who own or operate

CECO, who performed work on Colonial’s Line 01 in Shelby County, Alabama, on or about July

2015, who trained, hired, instructed, supervised, or were responsible for training, hiring,

instructing, or supervising the CECO employees who performed work on Colonial’s Line 01 in

Shelby County, Alabama, on or about July 2015, and/or who otherwise caused or contributed to

the breach of Colonial’s Line 01 in September 2016.
         Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 2 of 22




                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between Plaintiff and Defendant and the

amount in controversy, exclusive of interest and costs, exceeds $75,000.

       5.      CECO is subject to personal jurisdiction in Alabama as a result of its business

activities in Alabama and because its negligence, breach of contract, and breach of warranty

occurred in Alabama and caused damage to property located in Alabama.

       6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because a

“substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated” in the Northern District of Alabama,

Southern Division.

                                              FACTS

                                    Colonial’s Pipeline System

       7.      Colonial transports an average of 100 million gallons of refined petroleum

products every day through a pipeline system of more than 5,500 miles. The pipeline system

originates in Houston, Texas and terminates at the New York Harbor (the “Pipeline System”).

       8.      Included in the Pipeline System is a large diameter mainline pipe, referred to by

Colonial as “Line 01.” Line 01 passes through Shelby County, Alabama.

       9.      In initial construction of the Pipeline System, the exterior of the Line 01 was

coated with a mill-applied asphalt enamel coating.

       10.     Buried pipelines are coated with a material (commonly epoxy, asphalt, and/or

polymers based products) to provide a protective barrier between the pipeline and corrosive

elements.



                                                 2
         Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 3 of 22




       11.     Over time, the coating can lose its effectiveness. Accordingly, pipeline operators

regularly monitor their pipelines to confirm the continued effectiveness of the pipeline’s coating.

One method to monitor the effectiveness of the pipeline coating system is the use of a Close

Internal Survey.

       12.     In 2014, Colonial performed a Close Internal Survey on its Line 01. This Close

Internal Survey was performed consistent with Colonial’s Integrity Management Program.

       13.     The 2014 Close Internal Survey revealed certain locations on Line 01 in Alabama

(generally) and Shelby County (specifically) that met Colonial’s criteria for recoating (the

“Recoat Project”).

                                Colonial’s Contract with CECO

       14.     CECO holds itself out as a pipeline services company, as “the premier contractor

for pipeline operators, providing quality natural gas and liquid pipeline construction [and]

maintenance services (including coating repair),” and as performing “turn-key coating removal

and recoating” services. Excerpts from the CECO website (www.tryceco.com) are attached as

Exhibit A.

       15.     Colonial and CECO executed a Master Services Agreement (“the CECO MSA”)

on January 26, 2015, that provided overall terms and conditions for the contractual relationship

between Colonial and CECO. The CECO MSA is attached hereto as Exhibit B.

       16.     The MSA provides, “The validity, construction, interpretation, and performance

of the Agreement shall be governed by the laws of the State of Georgia, without regard to

conflicts of law principles that would cause the application of the laws of another jurisdiction.”

See MSA ¶ 24, attached hereto as Exhibit B.




                                                3
         Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 4 of 22




        17.    CECO agreed pursuant to the MSA that it was and would perform all services as

an independent contractor of Colonial. MSA ¶¶ 1(a), 27.

        18.    The CECO MSA provides in pertinent part that, when Colonial desires CECO’s

services, Colonial shall issue a written “Work Authorization” that specifies the particular work to

be performed. See CECO MSA (Ex. A) at 1. Each Work Authorization is subject to the terms

and conditions of the CECO MSA. Id. ¶ 1(b).

        19.    On May 20, 2015, Colonial issued a $3.5 million Work Authorization to CECO to

provide labor, equipment and materials to perform the Recoat Project, and CECO accepted the

Work Authorization. That Work Authorization is attached hereto as Exhibit C.

                                       The Recoat Project

        20.    The Recoat Project was divided into segments. Each segment was assigned a

number referred to as the Dig number. One such segment, “Dig 200,” involved an approximately

100-foot segment of Colonial’s Line 01 located between Station 5154+57 and Station 5155+62

in Shelby County, Alabama.

        21.    Dig 200 was performed from on or about July 13, 2015 to on or about July 21,

2015.

        22.    To perform Dig 200, CECO first located Line 01.

        23.    CECO then excavated the pipeline and supported the pipeline with timber skids at

20-foot intervals.

        24.    Soil conditions at the site of Dig 200 were rocky. In fact, CECO was required to

remove approximately two feet of slate and dirt from below the Pipeline in order to complete the

recoat project at Dig 200.




                                                4
            Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 5 of 22




       25.      CECO removed the existing coating from the pipeline in the areas between the

skids and then applied new coating to those areas of the pipeline.

       26.      Following recoating of the segments between the skids, CECO then placed

additional skids in the recoated section and removed the initial skids.

       27.      CECO then removed the coating from the pipeline at the locations of the initial

skids and recoated those areas.

       28.      Following application of the recoating material to the pipeline surface, CECO

wrapped Line 01 with rock shield.

       29.      CECO then backfilled the excavation area, including the excavation beneath the

pipeline.

       30.      The backfill material consisted of native soil.

       31.      At the time of Dig 200, no wrinkle or other anomalies were identified on the

segment of the pipeline involved in Dig 200.

       32.      As part of this backfill process, CECO should have employed compaction

techniques to achieve adequate compaction of the newly placed soil beneath the pipeline so that

the pipeline could not compress the soil and deflect downward.

       33.      Also as part of this backfill process, CECO should have placed the material used

for backfill in 6 inch lifts and should have compacted the material between each lift.

       34.      As part of the backfill process, CECO also should have examined the material

used for the backfill to determine if the material was adequate to provide proper support for the

pipeline.

       35.      However, as Colonial would later discover, CECO negligently performed the

services it was obligated to provide during Dig 200 and the Recoat Project.



                                                  5
           Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 6 of 22




                                       The Subject Event

       36.     On September 9, 2016, an inspector with the Alabama Surface Mining

Commission discovered a gasoline release approximately nine miles upstream of Colonial’s

Pelham Junction tank farm in Shelby County, Alabama, near County Road 91 (the “CR-91

Event”).

       37.     Within minutes of discovery of the CR-91 Event, Colonial commenced shutdown

of Line 01.

       38.     From on or around September 13, 2016 to September 17, 2016, Colonial installed

stopple fittings, performed nitrogen injections, and conducted other necessary actions to safely

displace product from the length of Line 01 that was believed to contain the failed segment of the

pipe that was the source of the CR-91 Event (the “Affected Segment”).

       39.     On September 20, 2016, the Pipeline and Hazardous Materials Safety

Administration (“PHMSA”) approved Colonial’s installation of a 500-foot bypass (the “Bypass”)

to safely divert product around the portion of the pipeline containing the Affected Segment.

       40.     By September 22, 2016, the Bypass was operational and the transportation of

gasoline along Colonial’s Line 01 recommenced through the Bypass subject to a PHMSA

imposed pressure restriction.

       41.     As a result of the CR-91 Event, Colonial has suffered damages arising from

and/or including, but not limited to, physical damage and repair to the pipeline, interruption in

service and lost income, damage to and remediation of the surrounding land and environment,

emergency response costs, and other losses and damages arising from CECO’s work and/or

CECO’s negligence.




                                                6
         Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 7 of 22




                                The Cause of the CR-91 Event

       42.    On or around September 28, 2016, Colonial excavated Line 01 to reveal the

Affected Segment.

       43.    Excavation of the Affected Segment quickly revealed (1) a “wrinkle” in the

pipeline’s exterior and (2) a six- to seven-inch gap between the bottom of the pipeline and the

underlying soil. The wrinkle is shown below in Figures A.1 and A.2. The gap is shown below in

Figure B.




                 Figure A.1                                     Figure A.2




                                              7
         Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 8 of 22




                                             Figure B

       44.     The wrinkle (as shown in Figures A.1 and A.2) was caused by the pipeline being

placed into a state of free span, whereby it lacked adequate support from the soil beneath the

pipeline. This free span state caused axial stresses along the top of the pipeline that eventually

resulted in the wrinkle forming. The gap (as shown in Figure B) was a further indication of the

free span condition caused by the drastically insufficient backfill of soil under Line 01.

       45.     A 116-foot-long section of Line 01 was removed for additional inspection, as

shown in Figure C.




                                                 8
         Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 9 of 22




                                            Figure C

       46.     Of the 116-foot-long section, an approximate twenty-foot long section containing

the Affected Segment containing the wrinkle (the “Pipe Section”) was transported to a third party

for metallurgical analysis.

       47.     The third-party metallurgical evaluator (the “Evaluator”) noted upon visual

inspection the 180-degree wrinkle in the middle of the Pipe Section.




                                                9
        Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 10 of 22




       48.    At the wrinkle location, the pipeline’s external coating was disbonded and

cracked, as indicated in Figures D.1 and D.2, below:




                                          Figure D.1




                                          Figure D.2


                                               10
        Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 11 of 22




       49.     The Evaluator noted that such cracking in the coating is associated with pipeline

wrinkle strains and concluded that such wrinkle formed after the 2015 Recoat Project.

       50.    The Evaluator removed the external coating from the segment of the Pipe Section

containing the wrinkle, which revealed a circumferential through-wall crack at the wrinkle peak

(as shown in Figure E, below).




                                           Figure E

       51.    The metallurgical analysis concluded that the through-wall crack was the source

of the CR-91 Event.

       52.    As a result of the CR-91 Event, PHMSA issued a Corrective Action Order and,

later, an Amended Corrective Action Order requiring Colonial to have a root cause failure

analysis conducted by an independent third party to identify the technical root cause of the CR-

91 Event.



                                              11
           Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 12 of 22




          53.   The root cause failure analysis concluded that the technical root cause of the CR-

91 Event was inadequate soil consolidation under Line 01 during the 2015 Recoat Project.

          54.   Thus, according to the third-party metallurgical analysis and third-party root

cause failure analysis, the soil under Line 01 was not adequately backfilled and/or not adequately

compacted during the Recoat project to provide the pipeline with sufficient support to avoid

vertical deflection. As a result, Line 01 was placed in a state of free span, allowing the pipeline

to deflect downward—causing the pipe to wrinkle and then crack, which resulted in the CR-91

Event.

          55.   Importantly, the third-party metallurgical and root cause failure analyses also

confirmed that Line 01 settled and the wrinkle formed soon after CECO completed Dig 200 as

part of the Recoat Project.

          56.   The through-wall-crack on the crest of the wrinkle formed on or about September

8, 2016; Colonial discovered the release on September 9, 2016.

                                            COUNT I

                                NEGLIGENCE AGAINST CECO

          57.   Colonial incorporates the preceding paragraphs as though they were fully set forth

herein.

          58.   CECO had a duty to perform its services relevant to Dig 200 and the Recoat

Project with reasonable care.

          59.   CECO holds itself out to specialize in “all aspects of pipeline integrity work,”

providing “crews that are safe and productive,” specifically for “major recoat projects.”

          60.   CECO claims to have “extensive experience coating pipe.” In fact, CECO states

that it “understand[s] that when [a] pipeline is exposed, [the pipeline operates] under reduced



                                                12
         Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 13 of 22




pressure and limitations,” and therefore CECO “get[s] in and get[s] out quickly – all the while

conducting [its] business in a safe manner.”

        61.       CECO touts its “programs […] developed to promote a safe working environment

for customers, employees, the public and the environment.”

        62.       CECO claims to “invest in [its] employees through enhanced training to increase

skills and cross-functionality” and “assures a safe and productive work environment.”

        63.       CECO vows that it will:

              a. “Communicate to each customer, supervisor, employee, and sub-contractor
                 his/her safety responsibilities and regularly measure safety performance”;

              b. “Adhere fully with all applicable safety and environmental laws/regulations”;

              c. “Operate [its] business using the sound safety practices necessary to protect
                 personnel, property and the environment”;

              d. “Conduct JSA (Job Safety Analysis) assessments before starting a new activity,
                 make all personnel aware of potential hazards, and provide controls to minimize
                 or eliminate [sic] risks”;

              e. “Ensure training is provided to protect our employees, the environment, property
                 and the public”;

              f. “Retain professional staff to support Environmental, Health and Safety activities”;
                 and

              g. “Evaluate and report safety performance for continuous improvement.”

        64.       However, CECO breached its duty of care during Dig 200 and the Recoat Project

by, inter alia:

              a. failing to comply with Colonial’s Excavation and Backfill Procedure, specifically
                 but not including to the following failures:

                      i. failing to provide input and assistance with the development of, to
                         implement, to review, and to modify as necessary the Site Specific
                         Excavation and Backfill Plan, or negligently performing such duties;

                     ii. failing to ensure appropriate backfill soil mixture in order to obtain proper
                         soil compaction below Line 01, or negligently performing such duty;


                                                  13
Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 14 of 22




        iii. failing to consider land slope, proximity to road, potential for heavy
             equipment traffic above Line 01, and other related considerations
             regarding backfill, or negligently performing such duties;
        iv. failing to utilize appropriate equipment to properly backfill under Line 01,
            or negligently performing such duty;
         v. failing to conduct special monitoring of backfill and/or to require
            implementation of pipe support compaction plan, given length of
            excavation, or negligently performing such duties;
        vi. failing to install backfill material using 6-inch lifts, or negligently
            performing such duties;
       vii. failing to ensure soil was equally placed along both sides of Line 01 and
            properly compacted until Line 01 was covered, or negligently performing
            such duties;
       viii. failing to ensure permanent pipeline support and backfill material was
             implemented, or negligently performing such duties; and

        ix. failing to consider factors contributing to soil stability and to exercise
            caution in the backfill process to account for such factors, or negligently
            performing such duties;

  b. failing to comply with CECO’s own publicized or internal policies, rules,
     guidelines, practices, or standards, including but not limited to the following
     failures outlined in this Complaint:

         i. failing to exhibit expertise in “all aspects of pipeline integrity work” or
            negligently performing such duty;

         ii. failing to provide “crews that are safe and productive,” specifically for a
             “major recoat project[t]” or negligently performing such duty;

        iii. failing to “conduct [Dig 200 and the Recoat Project] in a safe manner” or
             negligently performing such duty;

        iv. failing to implement and comply with “programs […] developed to
            promote a safe working environment for customers, employees, the public
            and the environment” or negligently performing such duties;

         v. failing to provide “enhanced [employee] training to increase skills and
            cross-functionality” in preparation for Dig 200 and the Recoat Project, or
            negligently performing such duties;

        vi. failing to “assur[e] a safe and productive work environment” or
            negligently performing such duty;


                                       14
        Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 15 of 22




                   vii. failing to “[c]ommunicate to each customer, supervisor, employee, and
                        sub-contractor his/her safety responsibilities and regularly measure safety
                        performance” or negligently performing such duties;

                  viii. failing to “[o]perate [during Dig 200 and the Recoat Project] using the
                        sound safety practices necessary to protect personnel, property and the
                        environment” or negligently performing such duties;

                   ix. failing to “[e]nsure training [was] provided [prior to Dig 200 and the
                       Recoat Project] to protect […] employees, the environment, property and
                       the public” or negligently performing such duties;

                    x. failing to “[r]etain professional staff to support Environmental, Health and
                       Safety activities” or negligently performing such duty;

                   xi. failing to “[e]valuate and report safety performance” during Dig 200 and
                       the Recoat Project or negligently performing such duties;

             c. failing to carry out Dig 200 and the Recoat Project with reasonable care, including
                but not limited to the following failures:

                     i. failing to properly assess the pipeline site(s) in order to identify
                        procedures and techniques necessary to ensure successful performance of
                        Dig 200 and the Recoat Project, or negligently performing such duties;

                    ii. failing to set minimum soil compaction limits appropriate for backfill of
                        Line 01, or negligently performing such duties;

                   iii. failing to implement techniques sufficient to achieve minimum soil
                        compaction limits appropriate for backfill of Line 01, or negligently
                        performing such duties;

                   iv. failing to appropriately backfill Line 01 in order to provide Line 01 with
                       adequate support to prevent vertical deflection of the pipeline, or
                       negligently performing such duties; and

                    v. failing to inspect, test or otherwise appropriately examine the soil under
                       and around Line 01 following backfill to confirm minimum compaction
                       limits were met and would be sustained, or negligently performing such
                       duties; and

             d. otherwise acting or omitting to act in additional ways that left the pipeline
                compromised and vulnerable to settlement, breach, and release, all of which may
                be revealed during discovery of this action.

       65.      As a direct and proximate cause of CECO’s negligence, Colonial suffered and is

entitled to recover damages, including but not limited to those set forth above.

                                                 15
           Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 16 of 22




                                             COUNT II

                               WANTONNESS AGAINST CECO

          66.   Colonial incorporates the preceding paragraphs as though they were fully set forth

herein.

          67.   CECO knew at the time of Dig 200 that if CECO failed to adequately backfill the

pipeline, the pipeline would likely fail, the failure would likely result in a release of gasoline, and

the release would likely cause significant harm to Colonial.

          68.   CECO acted with reckless indifference to the consequences of its actions by

consciously and intentionally failing to perform the backfill process in all of the ways described

herein, including but not limited to those acts and omissions outlined in paragraphs 58 through

65 of this Complaint.

                                            COUNT III

                        CONTRACTUAL INDEMNITY AGAINST CECO

          69.   Colonial incorporates the preceding paragraphs as though they were fully set forth

herein.

          70.   Georgia substantive law applies to Colonial’s contractual indemnity claim against

CECO.

          71.   The CECO MSA is a valid contract.

          72.   In the CECO MSA, CECO agreed to “defend, protect, indemnify and save and

hold [Colonial] harmless” from and against “all claims, demands, costs, damages, expenses,

liabilities and causes of action of every kind and character” arising out of or in any way incident

to CECO’s services or work performed pursuant to the CECO MSA, limited only to the extent




                                                  16
           Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 17 of 22




that Colonial is negligent, grossly negligent, or exhibits wanton or willful misconduct that

directly contributes to the claimed harm. See CECO MSA (Ex. A) ¶ 16.

          73.   As stated generally herein, and specifically in paragraphs 46 through 55 of this

Complaint, the third-party metallurgical analysis and third-party root cause failure analysis

confirm that the soil under Line 01 was not adequately backfilled or compacted in order to

provide the pipeline with sufficient vertical support. As a result, Line 01 was placed in a state of

free span—causing the pipe to wrinkle and then crack, which resulted in the CR-91 Event and

caused Colonial to suffer significant damages.

          74.   Also as stated generally herein, and specifically in paragraphs 54 through 55 of

this Complaint, the third-party analyses further confirm that Line 01 settled, and the wrinkle

formed, soon after Dig 200 and the Recoat Project was completed.

          75.   CECO was contractually obligated to perform services to accomplish Dig 200 and

the Recoat Project, pursuant to the CECO MSA and related Work Authorization. See Ex. B and

Ex. C.

          76.   Thus, Colonial’s damages arose out of or were incident to CECO’s services or

work performed pursuant to the CECO MSA.

          77.   As a result, CECO is liable to Colonial for the amount of Colonial’s damages

arising from the CR-91 Event pursuant to contractual indemnity.

                                           COUNT IV

                  BREACH OF EXPRESS WARRANTY AGAINST CECO

          78.   Colonial incorporates the preceding paragraphs as though they were fully set forth

herein.




                                                 17
           Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 18 of 22




          79.    Georgia substantive law applies to Colonial’s breach of express warranty claim

against CECO.

          80.    CECO agreed to the following express warranty:

          [CECO] warrants that the Services shall be performed in a good and workmanlike
          manner, in conformance with the applicable industry standards, specifications and
          drawings as provided by [Colonial], free from defects, in compliance with all
          applicable laws, rules and regulations, for a period of one (1) year after
          completion of the Services (the “Warranty Period”). [Colonial]’s acceptance of
          the Services shall not relieve [CECO] of its warranty obligations. [Colonial] shall
          notify [CECO] if any Services are found to be defective before the expiration of
          the Warranty Period, and [Colonial] shall reperform the defective Services at its
          sole expense. If reperformance of the Services are found to be defective, then
          [Colonial] at its sole option may reperform any defective Services at [CECO]’s
          expense.

See CECO MSA (Ex. A) ¶ 1A.

          81.    Generally, CECO breached its express warranty by failing to perform Dig 200

and the Recoat Project in a good and workmanlike manner, by failing to conform with applicable

industry standards and specifications relevant to CECO’s work on Dig 200 and the Recoat

Project, and by failing to perform work on Dig 200 and the Recoat Project that was free from

defect.

          82.    Specifically, CECO breached its express warranty in all of the ways described

herein, including but not limited to those acts and omissions outlined in paragraphs 58 through

65 of this Complaint.

          83.    CECO rendered its Services on Dig 200 from on or around July 13, 2015 to July

21, 2015. Because CECO insufficiently performed those Services, the pipeline deflected and

wrinkled within the one-year Warranty Period set forth in CECO’s MSA. See CECO MSA (Ex.

B) ¶ 1A.




                                                  18
           Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 19 of 22




          84.      Colonial issued to CECO written notice of a potential breach of warranty claim on

March 15, 2017.

          85.      As a direct and proximate cause of CECO’s breach of the CECO MSA’s Express

Warranty, Colonial suffered and is entitled to recover damages including but not limited to those

set forth above.

                                              COUNT V

                            BREACH OF CONTRACT AGAINST CECO

          86.      Colonial incorporates the preceding paragraphs as though they were fully set forth

herein.

          87.      Georgia substantive law applies to Colonial’s breach of contract claim against

CECO.

          88.      The CECO MSA (along with the related Work Authorization for Dig 200 and the

Recoat Project) is a valid contract between CECO and Colonial. See generally, Ex. B and Ex. C.

          89.      In the MSA, CECO agreed:

                a. To perform all work “in accordance with sound industry practices and applicable
                   standards”;

                b. To “comply with all rules and regulations of [Colonial] and any instructions of
                   [Colonial] as regards Contractor’s presence upon said property”;

                c. That “[a]ll services performed pursuant to a Work Authorization shall be
                   performed by employees of Contractor (which Contractor shall hire, fire and
                   supervise in its discretion) who are experienced and highly skilled in their
                   profession and in accordance with the highest standards of professionalism and
                   workmanship in their profession”; and

                d. To “maintain safety standards in performance of this Agreement that adhere to the
                   highest industry norms ….”

See CECO MSA (Ex. B) ¶¶ 12, 17, 22.




                                                   19
           Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 20 of 22




          90.   CECO’s acts and omissions outlined throughout this Complaint and specifically

stated in paragraphs 58 through 65 amounted to CECO’s breach of all of its contractual duties

listed above.

          91.   Additionally, CECO breached its contractual duties by committing other acts or

omissions to be revealed during the course of discovery.

          92.   CECO is liable to Colonial for all “damage and/or injury of whatsoever nature or

kind, that arises out of or is in any way incident to or arising out of or claimed or alleged to have

arisen out of the negligence, gross, negligence, or wanton or willful misconduct of [CECO] or its

employees, agents or subcontractors” in the performance of CECO’s services authorized under

the CECO MSA and related work authorizations. See CECO MSA (Ex. B) at ¶ 16.

          93.   The CR-91 Event resulted from CECO’s breach of the CECO MSA and related

Work Authorization, as asserted herein.

          94.   Thus, as a direct and proximate cause of CECO’s breaches of contract, Colonial

suffered and is entitled to recover damages incurred in the CR-91 Event, including but not

limited to those set forth above.

                                            COUNT VI

                                     RES IPSA LOQUITUR

          95.   Colonial incorporates the preceding paragraphs as though they were fully set forth

herein.

          96.   The CR-91 Event would not have occurred had CECO exercised a reasonable

degree of care during Dig 200 and the Recoat Project as outlined in Count I and throughout this

Complaint.




                                                 20
           Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 21 of 22




       97.     CECO exercised exclusive control over the manner and method of the backfill

process.

       98.     The CR-91 Event could not have occurred in the absence of the negligent

performance of the backfill process.

       99.     Colonial’s injuries resulted from the accident.

       100.    Thus, CECO’s negligence is inferred under the doctrine of res ipsa loquitur.

       101.    Colonial’s damages were a direct and proximate cause of CECO’s negligence.

Therefore, Colonial pleads and alleges all benefits and protections arising from the doctrine of

res ipsa loquitur.

                                DEMAND FOR TRIAL BY JURY

        Plaintiff demands a trial by jury of all issues triable by a jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Colonial Pipeline Co., Inc. has suffered damages arising from

and/or including, but not limited to, physical damage and repair to the pipeline, interruption in

service and lost income, damage to and remediation of the surrounding land and environment,

emergency response costs, and other losses and damages arising from CECO’s work and/or

CECO’s negligence, all of which are recoverable under the common law and/or the MSA.

Accordingly, Colonial respectfully requests that this Court enter judgment in its favor and

against Defendants CECO Pipeline Services Co., Inc. in an amount in excess of $75,000 to be

determined at trial, together with pre-judgment and post-judgment interest and attorneys’ fees,

and any other relief deemed just and proper.




                                                  21
       Case 2:19-cv-01334-AMM Document 1 Filed 08/16/19 Page 22 of 22




      DATED this the 16th day of August, 2019.

                                                 Respectfully submitted,

                                                 COLONIAL PIPELINE CO., INC.

                                                 By: /s/ Alan D. Mathis
                                                 Alan Mathis (Ala. Bar # ASB-8922-A59M)
                                                 One of the Attorneys for Plaintiff Colonial
                                                 Pipeline Co., Inc.



OF COUNSEL:
BUTLER SNOW LLP
1819 Fifth Avenue North
One Federal Place, Suite 1000
Birmingham, Alabama 35203
(P) 205-297-2200
(F) 205-297-2201
(E) alan.mathis@butlersnow.com




                                           22
